

EMPLOYMENT AGREEMENT


THIS AGREEMENT made as of the 3rd day of June, 2011 (the "effective date").


BETWEEN:
  

Next One Interactive, Inc.


(the "Company")
 
- and -


Jason DeMeo
 (the " Senior VP of Network Operations")


WHEREAS the Company is engaged in the ownership and management of travel and
leisure, real estate, television and media related services (the "Business");
and


WHEREAS the Company desires to employ the Senior Vice President and the Senior
Vice President desires to accept such employment in the Business, subject to the
terms, conditions and covenants herein provided; and


WHEREAS both parties have agreed to execute, deliver and perform this Agreement;


NOW THEREFORE in consideration of the mutual covenants herein contained and
other good and valuable consideration, the Company and the Employee agree as
follows:


POSITION


1.           The Company hereby employs the Senior Vice President as, and the
Senior Vice President agrees to dedicate his full attention and time to be
employed as the Senior Vice President of Network Operations for the Company and
will assume the role on the terms and conditions herein contained.


The Employee shall report to the Chief Executive Officer of the Company.


2.           The Employee shall have such duties and responsibilities as the
Employee and the Company’s CEO shall agree upon from time to time.  Initially,
such duties and responsibilities will include those set forth on Exhibit A
hereto.


3.                 The Employee shall work when requested out of Weston, Florida
offices, but it is understood that the Employee shall work primarily out of
Tampa, Florida.
 
 
 

--------------------------------------------------------------------------------

 

4.                 The Employee will agree to work with the CEO and CFO to
prepare budgets for the Company, develop sales and supporting reporting systems,
develop new business opportunities and help to implement the media programs in
an overall effort to aid the corporation in achieving its sales and operational
goals in an efficient and fiscally responsible manner.
 
RENUMERATION


5.  The Employee shall receive a minimum base salary from the Company of
$250,000 per year through the entire term of the agreement.


During the Term hereof (the "Salary"), payable in accordance with the Company's
payroll practices in force from time to time shall be inclusive of all
applicable income, employment insurance and other taxes and charges that are
required by law to be withheld by the Company or the Employee.


The Employee shall receive a guaranteed bonus of $25,000 on or before June 15,
2011 and a guaranteed bonus of $50,000 on or before July 15, 2011.  This bonus
will be paid in cash unless at the request of the Employee to have the bonus
paid in stock at  the closing price of the Company’s stock on June 1st 2011.


6.           Commissions


The Employee will earn commissions based upon 25% of profits of the R&R
Network.  These profits shall include all net broadcasting revenue of the R&R
Network plus any Travel and  Real Estate VOD programs that are distributed on
platforms solely produced by the Employee, reduced by all R&R Network related
expenses including all salaries, programming, distribution, sales commissions,
etc.  Employee can earn a maximum of $400,000 through May 31, 2012.  Future
period commissions will be determined through mutual agreement between the
Company and the Employee and subject to Board approval.


All commission will be calculated at the end of a fiscal quarter and be approved
by the CEO and CFO.  There will be no commission paid on any Travel Division,
Special Projects, Video-on-Demand (except for programs distributed on platforms
solely produced by the Employee) , Advantage Club revenue, or Real Estate
programs.  The Company will not pay double commissions on orders where such
commissions to Employee when combined with an outside agent, would exceed 20%.


7.           Stock Options


The Company wants to incentivize the Employee to improve efficiencies, drive
revenues and lower expenses.  The Employee will be eligible to participate in
the 2009 Long-Term Incentive Plan for stock options to be set under similar
terms and conditions as those of other senior management. Note - Stock options
are always granted when approved by Board.
 
 
2

--------------------------------------------------------------------------------

 
 

BENEFITS AND EXPENSES


8.           The Employee shall be entitled to participate in any health, life
and medical benefit plan made available by the Company generally to its
Employees, as amended from time to time.  The Company shall pay all necessary
and reasonable business expenses as approved by the Company’s CEO which approval
shall not be unreasonably withheld, and which are actually and properly incurred
by the Employee in furtherance of or in connection with the Business, including
without limitation, all business related travel and parking expenses, public
relations expenses and all business related entertainment expenses (whether
incurred at the Employee's residence, while traveling or otherwise).  If any
such expenses are paid in the first instance by the Employee, the Company shall
reimburse him therefor, subject to the receipt by the Company of statements and
vouchers in a form reasonably satisfactory to the Company.


VACATION


9.           The Employee shall be entitled to three weeks paid vacation in each
year of the Term of the Agreement.  In the event of termination of this
Agreement and the Employee's employment, the Employee shall be entitled to
payment for any unused vacation time accrued up to the date of termination.


TERM


10.
(a)    The initial term of this Agreement (the "Initial Term"), and
the  employment hereunder, shall be for a period of three one year periods
commencing on June 1, 2011 and expiring on February 28th, 2014, unless sooner
terminated in accordance with the provisions of section 10.



(b) In the event of the delivery by the Employee of a notice pursuant to section
10(a), the Employee shall be deemed to have voluntarily resigned from his
employment hereunder effective on the expiration of the Initial Term or Renewal
Term, as the case may be.  In the event of termination by the Employee under
this section 10, the Employee shall be entitled to Salary and benefits
(including, without limitation, Commissions due) earned up until termination and
shall be entitled to reimbursement of business expenses recoverable under
section 8, above, incurred up until termination. Notwithstanding the foregoing
and notwithstanding the provisions of Article 10 hereof, in the event the
Employee delivers a notice pursuant to subsection 10(a) and is thereby deemed to
have voluntarily resigned from his employment effective on the expiration of the
Initial Term or the Renewal Term, upon receipt of such notice, the Company shall
have the right to immediately terminate the Employee hereunder and in such event
the Employee shall only be entitled to his Salary and benefits (including,
without limitation, Commissions due) earned up until termination and shall be
entitled to reimbursement of business expenses recoverable under section 8
above, incurred up until termination.

 
3

--------------------------------------------------------------------------------

 


(c) In the event of the delivery by the Company of a notice pursuant to section
10(a), Company shall pay Employee his Salary and benefits (including, without
limitation, Commissions due) earned or accrued through the date of termination
and shall reimburse Employee for business expenses recoverable under section 8,
above, incurred up until the date of termination.
 
(d) In the event that, subject to the Company not achieving expected
profitability of the R&R Network and/or the network receives cancellation of key
contracts, the Company delivers notice to the Employee within 30 days of the
expiration of any one year period of this agreement that the Company and of its
intent to not renew the agreement for additional period(s).
 
TERMINATION
 
11.
(a)
Events of Termination.  The Term, the Employee’s Salary and any and all other
rights of the Employee under this Agreement or otherwise as an employee of the
Company will terminate (except as otherwise provided in section 10):

 
 
(i)
upon the death of the Employee;

 
 
(ii)
upon the disability of the Employee (as defined in section 10(b)) immediately
upon notice from either party to the other;

 
 
(iii)
For Cause (as defined in section 10(c)), immediately upon notice from the
Company to the Employee or at such later time as such notice may specify;

 
 
(iv)
Other than For Cause, Disability or Death, immediately upon notice from the
Company to the Employee or at such later time as such notice may specify; or

 
 
(v)
For Good Reason (as defined in section 10(d)) upon not less than 10 days' prior
notice from the Employee to the Company.

 
 
(b)
Definition of Disability.  For the purposes of section 10(a), the Employee will
be deemed to have a "disability" if, for physical or mental reasons, the
Employee is unable to perform the Employee's duties for a period of 120 days out
of 180 days, under this Agreement as determined in accordance with this
section 10(b).  The disability of the Employee will be determined by a medical
doctor selected by written agreement of the Company and the Employee upon the
request of either party by notice to the other.  If the Company and the Employee
cannot agree on the selection of a medical doctor, each of them will select a
medical doctor and the two medical doctors will select a third medical doctor
who will determine whether the Employee has a disability.  The determination of
the medical doctor selected under this section 10.2(b) will be binding on both
parties.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(c)
Definition of "For Cause".  For the purposes of section 10(a), the phrase "For
Cause" means: (i) the Employee's material breach of this Agreement; (ii) the
Employee’s failure to substantially perform the duties of Chief Operating
Officer (or such other position with the Company as Employee may hold) as
contemplated hereunder; (iii) the Employee's failure to substantially adhere to
any reasonable written Company policy if the Employee has been given a
reasonable opportunity to comply with such policy or cure his failure to comply;
(iv) the misappropriation by the Employee of a material business opportunity of
the Company, including securing any undisclosed personal profit in connection
with any transaction entered into on behalf of the Company; (v) the
misappropriation of any of the Company's funds, property or Confidential
Information; (vi) the commission of material acts of dishonesty, willfully
fraudulent or criminal acts or misconduct, or other willfully wrongful acts or
omissions materially adversely affecting the Company; (vii) the conviction of,
the indictment for or its procedural equivalent or the entering of a guilty plea
or plea of no contest with respect to any felony.

 
 
(d)
Definition of "For Good Reason."  For the purposes of section 10(a), the phrase
"For Good Reason" means the Company's material breach of this Agreement.

 
 
(e)
Termination Pay.  Effective upon the termination of this Agreement for any of
the reasons set forth in section10(a), the Company shall be obligated to pay the
Employee (or in the event of his death, his designated beneficiary as defined
below) the compensation provided in this section 10(e), as well as all business
expenses recoverable under Section 7. For purposes of this section 10(e), the
Employee's designated beneficiary will be such individual beneficiary or trust,
located at such address, as the Employee may designate by notice to the Company
from time to time or if the Employee fails to give notice to the Company of such
a beneficiary, the Employee's estate. Notwithstanding the preceding sentence the
Company will have no duty, in any circumstances, to attempt to open an estate on
behalf of the Employee, to determine whether any beneficiary designated by the
Employee is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as the Employee's personal representative (or the trustee of a
trust established by the Employee) is duly authorized to act in that capacity or
to locate or attempt to locate any beneficiary, personal representative, or
trustee.

 
 
(i)
Termination by the Employee For Good Reason. If the Employee terminates this
Agreement For Good Reason, the Company shall (A) pay the Employee his Salary and
other benefits earned or accrued through the date of termination.

 
 
(ii)
Termination by the Company For Cause.  If the Company terminates this Agreement
For Cause, the Company shall pay Employee his Salary and other benefits earned
or accrued through the date of termination.

 
 
5

--------------------------------------------------------------------------------

 

 
(iii)
Termination upon Disability.  If this Agreement is terminated by either party as
a result of the Employee's disability, as determined under section 10(a)(ii),
the Company shall (A) pay the Employee his Salary and other benefits earned or
accrued through the remainder of the calendar month during which such
termination is effective.

 
 
(iv)
Termination upon Death.  If this Agreement is terminated because of the
Employee's death, the Company shall (A) pay Employee’s estate or designated
beneficiary the Employee’s Salary, Bonus and other benefits earned or accrued
through the date of death.

 
 
(v)
Termination by Company Other than For Cause, Disability or Death prior to May
31, 2012, the Company shall continue to pay the Employee salary through May 31,
2012.  Example: If the Employee is terminated by the Company without cause at
the end of month two (2), the Company shall pay the Employee the remaining ten
(10) months of salary.

 
 
(vi)
 Termination by Company Other than For Cause, Disability or Death after May 31,
2012.  If the Company terminates this Agreement after May 31, 2012, other than
For Cause or for death or disability, the Company shall pay Employee his Salary
and other benefits earned or accrued through the date of termination.

 
CONFIDENTIALITY


12.
(a)
All confidential records, material, information and all trade secrets concerning
the business or affairs of the Company obtained by the Employee in the course of
his employment with the Company shall remain the exclusive property of the
Company.  During the Employee's employment or at any time thereafter, the
Employee shall not divulge the contents of such confidential records, material,
information or trade secrets to any person, firm or corporation other than to
the Company or the Company’s qualified Employees and following the termination
of his employment hereunder the Employee shall not, for any reason, use the
contents of such confidential records, material, information or trade secrets
for any purpose whatsoever.  This section shall not apply to any confidential
records, material, information or trade secrets which:



 
(1)
is or becomes publicly known through the lawful action of any third party;



 
(2)
is disclosed without restriction to the Employee by a third party;



 
(3)
is known by the Employee prior to its disclosure by the Company;


 
6

--------------------------------------------------------------------------------

 

 
 

 
(4)
is subsequently developed by the Employee, independently of records, material,
information and trade secrets supplied to the Employee by the Company;



 
(5)
has been made available by the Company directly or indirectly to a third party
without obligation of confidentiality; or



 
(6)
the Employee is obligated to produce as a result of a court order or pursuant to
governmental or other legal action, provided that the Company shall have been
given written notice of such court order or governmental or other legal action
and an opportunity to appear and object.



 
(b)
The Employee agrees that all Confidential Information which the Employee
develops, prepares or works on either individually or on a team during the Term
with the Company shall belong exclusively to the Company and the Employee hereby
assigns to the Company all title and interest, including copyright and patent
rights, thereto and waives any moral rights which the Employee may have
therein.  If the Employee develops, prepares or works on the design or
development of Confidential Information of any kind during the Term, the
Employee will keep notes and other written records of such work, which records
shall be kept on the premises of the Company and made available to the Company
at all times for the purpose of evaluation and use in obtaining copyright
protection or as a protective procedure. The Employee will upon request of the
Company, and at the Company's expense, provide a reasonable level of assistance
to the Company with respect to applications for trademarks, copyrights, patents
or other forms of intellectual property protection for work on which the
Employee was involved during the Term. The Employee agrees to execute such
documents as are reasonable and necessary for the purpose of the Company
establishing its right of ownership to such property.



NON-SOLICITATION


13.         The Employee covenants and agrees with the Company that he shall
not, during the term of his employment hereunder and for a period ending ninety
days following the date of the termination (for any reason) of his employment:


 
(a)
directly or indirectly solicit, interfere with or endeavor to direct or entice
away from the Company any person, firm or company who is or has within the
preceding year been a customer, client, affiliated agency or otherwise in the
habit of dealing with the Company; or



 
(b)
Interfere with, entice away or otherwise attempt to induce the termination of
employment of any employee of the Company.


 
7

--------------------------------------------------------------------------------

 
 

NON-COMPETITION


14.           The Employee covenants and agrees with the Company that he will
not (without the prior written consent of the Company which consent will not be
unreasonably withheld) directly or indirectly, during the term of his employment
hereunder and for a period 30 days following the date of the termination of his
employment, carry on or be engaged in any business within North America which is
competitive with the Business (a "Competitive Business") where such business
involves “clients or accounts” that were introduced to the Employee by the
Company.
 
INJUNCTIVE RELIEF


15.           The Employee acknowledges and agrees that the agreements and
covenants in sections 11 to 13 are essential to protect the business and
goodwill of the Company and that a breach by the Employee of the covenants in
sections 11 to 13 hereof could result in irreparable loss to the Company which
could not be adequately compensated for in damages and that the Company may have
no adequate remedy at law if the Employee breaches such
provisions.  Consequently, if the Employee breaches any of such provisions, the
Company shall have in addition to and not in lieu of, any other rights and
remedies available to it under any law or in equity, the right to obtain
injunctive relief to restrain any breach or threatened breach thereof and to
have such provisions specifically enforced by any court of competent
jurisdiction.
 
DISPUTE RESOLUTION PROCEDURE
 
16.
(a)
The parties shall be free to bring all differences of interpretation and
disputes arising under or related to this Agreement to the attention of the
other party at any time without prejudicing their harmonious relationship and
operations hereunder and the offices and facilities of either party shall be
available at all times for the prompt and effective adjustment of any and all
such differences, either by mail, telephone, or personal meeting, under friendly
and courteous circumstances.  Notwithstanding the foregoing, any controversy,
claim, or breach arising out of or relating to this Agreement which the parties
are unable to resolve to their mutual satisfaction shall be resolved in
accordance with subparagraph b below.

 
 
8

--------------------------------------------------------------------------------

 


 
(b)
As a condition precedent to invoking any other dispute resolution procedure
including litigation, the parties shall attempt in good faith first to mediate
such dispute and use their best efforts to reach agreement on the matters in
dispute.  Within five business days of the request of either party, the
requesting party shall attempt to employ the services of a third person mutually
acceptable to both parties to conduct such mediation within five business days
of the mediator's appointment.  Unless otherwise agreed upon by the parties
hereto, the parties shall share the cost of the mediator's fees and expenses
equally.  If the parties are unable to agree on such third person, then the
requesting party may submit the matter to the nearest office of the American
Arbitration Association for mediation, only, in accordance with the commercial
mediation rules then prevailing.  If, on completion of such mediation, the
parties are still unable to agree upon and settle the dispute, then either party
may initiate litigation.  This Agreement contains no arbitration
clause.  Binding arbitration may only be used upon the mutual agreement of the
parties hereto.

 
SEVERABILITY


17.           The parties acknowledge that the provisions of sections 11 to 13
hereof (the "Restrictive Covenants") are reasonable and valid in geographic and
temporal scope and all other respects.  If any court of competent jurisdiction
determines that any of the Restrictive Covenants or any part thereof, is or are
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to invalid
portions.  If any court of competent jurisdiction determines that any of the
Restrictive Covenants or any part thereof is unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to reduce the duration or scope of such provision, as the case may be and, in
its reduced form, such provision shall then be enforceable.  The Employee
acknowledges that the Company's business extends throughout the geographical
area outlined above and that the geographic scope of the covenants contained
herein is reasonable.


INDEMNITY


18.           Except for acts of dishonesty, willfully fraudulent or criminal
acts or other willfully wrongful acts or omissions on the part of Employee, the
Company agrees to indemnify and save the Employee harmless from and against any
and all damages, liabilities, claims, costs, including reasonable attorneys’
fees, charges and expenses, including any amount paid to settle any action or
satisfy any judgment, incurred by him in connection with his employment or
incurred by him in respect of any civil, criminal or administrative action or
proceeding to which the Employee is made a party by reason of having been an
officer or employee of the Company.


WHOLE AGREEMENT


19.           This Agreement constitutes and expresses the whole agreement of
the parties hereto with respect to the employment of the Employee by the Company
and with respect to any matters or things herein provided for or hereinbefore
discussed or mentioned with reference to such employment.  All promises,
representations, collateral agreements and understandings relative thereto not
incorporated herein are hereby superseded by this Agreement.

 
9

--------------------------------------------------------------------------------

 


GENERAL


20.           All notices, request, demands or other communications by the terms
hereof required or permitted to be given by one party to the other shall be
given in writing by personal delivery or by facsimile, addressed to the other
party as follows:


 
(a)
to the Company at:
Next One Interactive

 
2690 Weston Road

 
Suite 200

 
Weston, FL 33331

 
Attention:
William Kerby

 
Facsimile No:
(954) 888-9082



 
(b)
to the Employee at:
Jason DeMeo

 
 
233 SW Greenwich Dr. PMB 51

 
 
Lee's Summit, MO 64082


 

 
Facsimile No: 
(866) 920-4701______________________

 
or such other addresses as may be given by either of them to the other in
writing from time to time.


21.           This Agreement shall be governed by and interpreted under the laws
of the State of Florida without regard to principals of conflicts of law.


22.           All dollar amounts referred to in this Agreement are expressed in
U.S. funds.


23.
(a)
This Agreement is personal to the Employee and may not be assigned by him.



 
(b)
Upon notice to the Employee, this Agreement may be assigned to an affiliate of
the Company, provided that notwithstanding such assignment, the Company
continues to guarantee the performance by such assignee of its obligations
hereunder.  This Agreement shall not otherwise be assigned by Company and such
restriction shall include any assignment by operation of law.



 
(c)
Except as aforesaid, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns, including,
in the case of the Employee, his heirs, executors, administrators and legal
personnel representatives.



24.           Time shall be of the essence of this Agreement and of every part
hereof.


25.           The parties acknowledge and agree that, except to the extent the
context clearly requires otherwise, the representations, warranties and
covenants set forth herein shall survive the termination or expiration of this
Agreement.

 
10

--------------------------------------------------------------------------------

 
  
26.           The parties acknowledge that each of them has read and understood
this Agreement, and that each of them has been given the opportunity to obtain
independent legal advice in connection with this Agreement and its terms.


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.



 
Next One Interactive, Inc.
       
By:
/s/William Kerby
   
William Kerby
   
Chief Executive Officer
           
/s/ Jason DeMeo
   
Jason DeMeo


 
11

--------------------------------------------------------------------------------

 

 Exhibit A
 
VP Daily Activities includes overseeing all aspects of sales, business
development, marketing, operations, administrations, and overall cost
efficiency, for RRTV.
 
Responsibilities Include:
 
 
·
   Sourcing New programming to  Improve the quality of the Network

 
·
    Adding station affiliates

 
·
   Work with executive team to develop new network opportunities such as real
estate auctions, interactive advertising, and children’s programming blocks.

 
·
    The Development and implement of an overall sales plan that takes
into  account all distribution platform

 
·
    Training Sales Force and developing material to allow Sales force to
achieve  sales goals

 
·
    Achieving personal Sales goals

 
·
    Assist in the development and creation of company sales target and forecast.

 
·
    Assist in the creation, development of new products and bring them to market

 
·
    Identify and generate leads

 
·
    Establish sales territories and quotas.

 
·
    Manage prospect pipeline from interest (establishing relationship),
development (understanding need), and close.

 
·
    Conduct closings for telesales and in-person sales calls in cooperation with
sales staff.

 
·
    Manage the proposal process.

 
·
    Develop and maintain an effective organization through training,
compensation, motivation, termination and review of sales staff.

 
·
    Implement processes and procedures.

 
·
    Assist sales staff as needed.

 
·
    Build and supervise sales and media staff.

 
·
Work with President of VOD Distribution to capture synergies between Network and
VOD platforms

 
 
12

--------------------------------------------------------------------------------

 